DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the current state of claim 1, claim 7 has been rejoined.
Response to Amendment
Claims 2, 5, 6, 7, 8, and 10 have all added the phrase “claim 20” to their preambles.  However, this phrase was not underlined as required by C.F.R. 1.121.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The adjoining part of the first portion and the collinear adjoining part of the second portion, of claim 6;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claim 3 is objected to because of the following informalities:
In claim 3, the phrase “surface to surface in contact” should be replaced with “surface to surface contact” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the inner surfaces” on line 1.  There is insufficient antecedent basis for these limitations in the claim.  

With regards to claim 7, it is unclear what structure allows for the curved part and the straight part to have anything to do with the connecting of the first and second portions.  Claim 20 clearly defines the structures that defining the parts that connect the portions and the curved part and the straight part limitations do not further limit any of the claim 200 connecting structure limitations.  Claim 7 should disclose the first portion is curved and the second portion is straight and remove the “connected together language”.     
Claim 12 depends from a cancelled claim. 
With regards to claim 13 lines 20-22, it is unclear what structure allows for the razor to comprise a kits of sleeves.  As disclosed in the specification, the razor is only able to comprise a single sleeve at a time.  Using Figures 14 and 14A, when one sleeve is on the razor, the rest of the sleeves (14A) are not able to on the razor in any way.  The preamble must be amended to be a kit comprising a razor with a sleeve and 
With regards to claim 13 line 21, the phrase “the sleeve and the additional sleeves comprising a plurality of sleeves” is unclear.  It is unclear how the sleeve and the additional sleeves comprising more sleeves.  Use of the term “the sleeves” would properly reference back to the sleeve and the additional sleeves. 
Allowable Subject Matter
Claims 2, 4, 8-11, and 19-22 are allowed.
Claim 3 would be allowable if rewritten to overcome the objection(s) set forth in this Office action.
Claims 5-7 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 2-2-21 have been fully considered but they are not persuasive. The rejections under 112 to claims 6 and 13 remain.  The amendments to the independent claims have created the new 112 issues with claims 5 and 12.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12 April 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724